IN THE SUPREME COURT OF IOWA
                              No. 15–0840

                        Filed December 30, 2016

                       Amended March 17, 2017


JBS SWIFT & COMPANY and AMERICAN ZURICH INSURANCE
COMPANY,

      Appellants,

vs.

ROSALVA OCHOA,

      Appellee.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Mary Pat

Gunderson, Judge.



      An employer seeks further review of a court of appeals decision

affirming a district court judgment upholding a workers’ compensation

commissioner’s award. AFFIRMED.



      Mark A. King, James R. Colwell, and Patrick V. Waldron of

Patterson Law Firm, L.L.P., Des Moines, for appellants.



      James C. Byrne of Neifert, Byrne & Ozga, P.C., West Des Moines,

for appellee.
                                      2

MANSFIELD, Justice.

      This   case   presents    the   question    whether   Iowa   workers’

compensation law prohibits an employee from collecting both permanent

partial disability benefits and permanent total disability benefits at the

same time when the employee suffers successive injuries at the same

workplace. We find that the general assembly removed the legal barrier

to this outcome in 2004.       Accordingly, we uphold the commissioner’s

award, affirm the district court judgment, and affirm the decision of the

court of appeals.

      I. Background Facts and Proceedings.

      Rosalva Ochoa began working at JBS Swift & Company (Swift) in

2001. Ochoa had to make boxes, fill them with meat, and place them on

a conveyor belt.    Each box weighed approximately fifty pounds, and

Ochoa would lift the boxes onto the conveyor belt hundreds of times a

day. Ochoa was assigned these same job duties for the majority of her

employment at Swift.

      In early 2011, Ochoa began to feel pain in her left abdomen, which

gradually became more severe. Ochoa consulted with Dr. Jerry Wille in

February, who referred Ochoa to a second physician, Dr. Stephen Van

Buren.   Dr. Van Buren determined that Ochoa had developed a left

inguinal hernia and recommended surgery.            Ochoa underwent the

surgery in March.

      Following the hernia surgery, Ochoa returned to work. However,

she continued to experience pain.         Some months later, in November,

Ochoa began to develop pain in her neck and right shoulder in addition

to her abdomen. She saw Dr. Wille for these problems as well. Dr. Wille

diagnosed her with cervicalgia and cervical radiculopathy in her neck
                                    3

and tendonitis in her right rotator cuff. Ochoa’s last day of work was

December 15. Swift terminated her for absenteeism in January 2012.

      On June 25, Ochoa filed two workers’ compensation petitions

against Swift and its workers’ compensation insurance carrier, American

Zurich Insurance Company.     The first petition alleged an unscheduled

cumulative left groin injury occurring on or about February 24, 2011.

The second petition alleged an unscheduled cumulative injury to the

neck and right shoulder, occurring on or about December 15, 2011.

      Ochoa was examined by two independent physicians, one (Dr.

Sunil Bansal) at the direction of her counsel and the other (Dr. Scott

Neff) at the direction of Swift. Dr. Bansal found that Ochoa’s hernia had

caused a four percent impairment of the body as a whole, and her

shoulder injury had caused a six percent impairment of the body as a

whole. Dr. Bansal also recommended that Ochoa should be restricted

from lifting above certain levels and should avoid frequent lifting,

pushing, or pulling more than five pounds. Dr. Neff, on the other hand,

concluded that Ochoa had no permanent functional impairment and was

demonstrating symptom magnification and inconsistent effort.

      An arbitration hearing on both claims was held before a workers’

compensation deputy commissioner on June 25, 2013.           The deputy

found that Ochoa’s injuries to her hernia, neck, and right shoulder arose

out of her employment with Swift.       The deputy found that Ochoa had

sustained the hernia injury on February 24, 2011, resulting in a seventy

percent permanent partial disability and 350 weeks of benefits.       He

ordered Swift to pay Ochoa healing period benefits of $477.18 per week

from March 17, 2011 through June 13, 2011, and permanent partial

disability benefits of $477.18 per week commencing June 14, 2011. The

deputy further found that Ochoa sustained the neck and shoulder injury
                                       4

on December 15, 2011, resulting in permanent total disability.           The

arbitration decision explained, “The combination of restrictions for the

right shoulder injury and hernia injury has resulted in permanent total

disability. . . . She is not likely to ever return to the workforce with her

current physical limitations.”     Thus, the deputy ordered Swift to pay

Ochoa permanent disability benefits of $478.44 per week commencing

December 15.      However, the deputy indicated that “[t]he permanent

partial disability benefits . . . for the February 24, 2011 injury end at the

commencement of this permanent total disability award.”          Hence, the

deputy’s award eliminated what would otherwise amount to overlapping

partial disability benefits and total disability benefits.

      Swift appealed the deputy’s decision, and Ochoa cross-appealed.

Swift urged the deputy had erred in finding Ochoa had sustained work

injuries in February 2011 and December 2011, and also erred in the

extent of the two awards of permanent disability benefits. Ochoa’s cross-

appeal was confined to one point. She asked that the awards “be allowed

to run concurrently . . . to the extent the two awards overlap.”      Ochoa

maintained that permanent total disability benefits are not subject to

apportionment under Iowa Code section 85.34(7), and that effectively,

the deputy’s order had done just that.

      Swift filed a six-page brief in resistance to Ochoa’s cross-appeal.

Swift argued therein that the deputy commissioner had not apportioned

the awards pursuant to section 85.34(7).        Instead, in Swift’s view, the

deputy had “simply recognized that at the point [Ochoa] became

permanently totally disabled, she was necessarily no longer permanently

partially disabled.”   Swift insisted that this was “an appropriate and

reasonable application of the law,” adding,
                                  5
     [T]here is no statutory provision allowing for such a double
     recovery as Claimant proposes. Nor do the applicable Code
     sections provide for any such double recovery. . . . The
     legislature provided that employees who are permanently
     totally disabled shall be compensated with permanent total
     disability benefits and persons with permanent partial
     disability shall be compensated with permanent partial
     disability benefits. There is obviously no indication by the
     legislature that a person who is no longer permanently
     partially disabled[,] because they are now permanently
     totally disabled, shall continue to receive PPD and PTD
     benefits. It is indeed absurd to suggest that a claimant can
     be permanently totally disabled and permanently partially
     disabled at the same time!

     The commissioner overruled Swift’s appeal but upheld Ochoa’s

cross-appeal. Thus, the commissioner affirmed the deputy’s findings of

two separate injuries and his determinations of industrial disability.

However, the commissioner concluded that Ochoa’s permanent partial

disability payments should not have terminated as of the date when her

permanent total disability payments commenced.       The commissioner

noted,

     In this case claimant has sustained successive disabilities
     with the same employer, JBS Swift & Company, with a first
     date of injury on February [24], 2011 resulting in permanent
     disability and a second date of injury of December 15, 2011
     also resulting in permanent disability.        Therefore the
     provisions of Iowa Code section 85.34(7) are clearly
     applicable. The provision[s] of Iowa Code section 85.34(7)
     were enacted following passage of H.F. 2581, at which time
     the legislature also amended Iowa Code section 85.34(2)(u)
     and struck Iowa Code section 85.36(9)(c).

           When successive disabilities occurred prior to the
     passage of the new statutory framework, overlapping of
     permanent partial disability benefits was not allowed by
     operation of Iowa Code section 85.36(9)(c). However, as
     noted above, that section of the Code was repealed. There is
     no provision in Iowa Code sections 85.34(7) or 85.34(2)(u) to
     prohibit the overlapping payment of permanent disability
     benefits. Defendants seek to set forth a policy argument that
     permanent partial disability must cease with a finding of a
     successive disability resulting in permanent and total
     disability.
                                      6

The commissioner thus ordered Swift to pay a full 350 weeks of

permanent partial disability benefits at the weekly rate of $477.18,

commencing June 14, 2011, and permanent total disability benefits at

the weekly rate of $478.44, commencing December 15, 2011.                This

means that Ochoa would receive over six years of overlapping weekly

benefits—i.e., $477.18 plus $478.44—substantially in excess of the $680

per week she was earning when she stopped working for Swift.

      Swift filed a petition for judicial review. In its brief to the district

court, Swift specifically argued for the first time that Iowa Code section

85.34(3)(b) barred the simultaneous benefits. Following a hearing, the

district court affirmed the entire ruling of the workers’ compensation

commissioner. That court addressed Swift’s double recovery argument

and rejected it on the ground that a permanent partial disability award

and a permanent total disability award could not be apportioned under

section 85.34(7). See Drake Univ. v. Davis, 769 N.W.2d 176, 185 (Iowa

2009).

      Swift then appealed from the district court, and we transferred the

case to the court of appeals. That court also upheld the commissioner’s

ruling in its entirety. It found sufficient evidence to sustain each of the

two awards and also rejected Swift’s argument that the concurrent

permanent partial disability and permanent total disability awards are

prohibited by Iowa Code section 85.34.

      We granted Swift’s application for further review.

      II. Scope and Standard of Review.

      “When this court grants an application for further review, we retain

discretion to review all the issues raised on appeal or in the application

for further review, or only a portion thereof.” Ramirez-Trujillo v. Quality

Egg, L.L.C., 878 N.W.2d 759, 768 (Iowa 2016). Here, we elect to allow the
                                         7

court of appeals decision to stand as the final decision on whether each

award of benefits was supported by substantial evidence. We will limit

our opinion to the legal question whether Iowa law permits simultaneous

receipt of permanent partial disability benefits and permanent total

disability benefits for successive injuries with the same employer.

         We     review     the    workers’    compensation       commissioner’s

interpretation of Iowa Code chapter 85 for errors at law.            Evenson v.

Winnebago Indus., Inc., 881 N.W.2d 360, 366 (Iowa 2016).              “In recent

years,     we   have      repeatedly   declined   to   give   deference   to   the

commissioner’s interpretations of various provisions in chapter 85.”

Iowa Ins. Inst. v. Core Grp. of Iowa Ass’n for Justice, 867 N.W.2d 58, 65

(Iowa 2015) (citing numerous cases); see also Warren Props. v. Stewart,

864 N.W.2d 307, 311 (Iowa 2015) (recognizing that the legislature “has

not vested the commissioner with the authority to interpret Iowa Code

section 85.34(2)(u) and (7)(a)”).        We do not believe the terms of the

workers’ compensation statute at issue here are “uniquely within the

subject matter expertise of the agency.”           Renda v. Iowa Civil Rights

Comm’n, 784 N.W.2d 8, 14 (Iowa 2010).

         III. Analysis.

         A. Preservation of Error.       Before reaching the merits, we must

address a question of error preservation.          Ochoa contends that Swift

failed to preserve error on its contention that section 85.34(3)(b) prohibits

simultaneous receipt of permanent partial and permanent total disability

payments.       As Ochoa puts it, Swift “did not reference, cite to, and/or

argue before the Agency that Iowa Code Section 85.34(3)(b) negates

concurrent payment[s].”

         We find that error has been preserved.               We note first the

procedural history of this case. The deputy’s arbitration decision did not
                                     8

allow concurrent benefits. Therefore, there was no reason for Swift to

raise the issue. After Swift appealed the deputy’s disability findings to

the commissioner, Ochoa cross-appealed and argued that apportionment

of permanent total disability benefits was not authorized by Iowa Code

section 84.34(7).   At that point, Swift filed a responsive brief on the

cross-appeal.   Therein, Swift disputed that the matter was one of

apportionment under Iowa Code section 84.34(7) while also disputing

that the “applicable Code sections provide for any such double recovery.”

Swift argued the law does not permit concurrent receipt of permanent

partial disability benefits and permanent total disability benefits and a

person cannot legally be partially disabled and totally disabled at the

same time.

      It is true that Swift’s responsive brief did not specifically refer to

Iowa Code section 84.34(3)(b).    However, the issue of whether section

84.34 taken as a whole authorizes concurrent awards of permanent

partial disability and permanent total disability benefits was certainly

briefed by both sides and raised before the agency. We think it is more

accurate to characterize Swift’s present discussion of 84.34(3)(b) as

additional ammunition for the same argument Swift made below—not a

new argument advanced on appeal. See Schneider v. State, 789 N.W.2d
138, 147 (Iowa 2010) (finding that, despite not citing chapter 455B in the

district court, the party “preserved th[e] subject for appellate review”);

Summy v. City of Des Moines, 708 N.W.2d 333, 338 (Iowa 2006)

(concluding that error was preserved even though the city failed to

provide the trial court “with the same legal authorities in support of its

position that it has brought to the attention of this court on appeal”),

overruled on other grounds by Alcala v. Marriott Int’l, Inc., 880 N.W.2d
9

699, 708 n.3 (Iowa 2016). Our view is reinforced by the fact that Ochoa,

not Swift, was the party seeking interagency review on this point.

      B. Double Recovery Under Section 85.34. We now turn to the

merits of Swift’s legal contention that concurrent awards for permanent

partial and permanent total disability benefits amount to a double

recovery prohibited by Iowa Code section 85.34.

      Ochoa argues that our decision in Drake University v. Davis

controls the outcome here. See 769 N.W.2d at 183–85. In that case, we

interpreted section 85.34(7) and concluded that permanent total

disability benefits may not be apportioned under that section. Id. at 185.

Section 85.34(7) is entitled “Successive disabilities” and provides in part,
            b. (1) If an injured employee has a preexisting
      disability that was caused by a prior injury arising out of
      and in the course of employment with the same employer,
      and the preexisting disability was compensable under the
      same paragraph of subsection 2 as the employee’s present
      injury, the employer is liable for the combined disability that
      is caused by the injuries, measured in relation to the
      employee’s condition immediately prior to the first injury. In
      this instance, the employer’s liability for the combined
      disability shall be considered to be already partially satisfied
      to the extent of the percentage of disability for which the
      employee was previously compensated by the employer.
             (2) If, however, an employer is liable to an employee
      for a combined disability that is payable under subsection 2,
      paragraph “u”, and the employee has a preexisting disability
      that causes the employee’s earnings to be less at the time of
      the present injury than if the prior injury had not occurred,
      the employer’s liability for the combined disability shall be
      considered to be already partially satisfied to the extent of
      the percentage of disability for which the employee was
      previously compensated by the employer minus the
      percentage that the employee’s earnings are less at the time
      of the present injury than if the prior injury had not
      occurred.

Iowa Code § 85.34(7)(b) (2015).

      In Davis, the claimant had suffered three injuries during the

course of her employment. 769 N.W.2d at 178–79.         Following a
                                    10

combined arbitration hearing, the claimant’s first injury was found to

have caused a fifteen percent permanent partial disability; the second

injury was found to have caused a thirty percent permanent partial

disability; and the third injury was found to have caused a one hundred

percent loss of earning capacity, entitling the claimant to permanent

total disability benefits.   Id. at 180.   The claimant’s benefits were

apportioned between the first and second injuries, but not between the

second and third injuries. Id. at 180–81. In other words, the benefits for

the permanent total disability award were not offset by the percentage of

disability for which the claimant had already been awarded permanent

partial disability.   The employer appealed the disability award and

claimed the permanent total disability benefits from the third injury

should have been apportioned with the benefits from the second injury.

See id. at 183.

         We recognized that we “generally do not apportion the benefits

from two successive work-related injuries without a statute allowing us

to do so.” Id. at 184 (citing Mycogen Seeds v. Sands, 686 N.W.2d 457,

465 (Iowa 2004)).      We observed that the plain language of section

85.34(7)(b) allowed apportionment of benefits for successive injuries in

two situations: if “the preexisting disability was compensable under the

same paragraph of section 85.34, subsection 2, as the employee’s

present injury,” or if “an employer is liable to an employee for a combined

disability that is payable under section 85.34, subsection 2, paragraph

‘u.’ ”   Id. at 184 (emphasis omitted) (quoting Iowa Code § 85.34(7)(b)

(2005)). Hence, those provisions would sustain apportionment when an

employee like Davis suffered an industrial injury causing a fifteen

percent permanent partial disability followed by an injury causing a

thirty percent permanent partial disability at the same employer. See id.
                                      11

at 184.     The employee would be treated as having suffered only an

additional fifteen percent disability due to the second injury. See id.

      Yet both of these provisions in Iowa Code section 85.34(7) cross-

referenced    only   section   85.34(2),   relating   to   permanent   partial

disabilities. See Iowa Code § 85.34(7)(b). Hence, we concluded they did

not justify apportionment between Davis’s second and third injuries:

            The plain and unambiguous language of section
      85.34(7)(b) indicates the only benefits subject to
      apportionment      are   those   awarded    under   section
      85.34(2). . . . The agency awarded Davis permanent total
      disability benefits under section 85.34(3). Permanent total
      disability benefits are not subject to apportionment under
      section 85.34(7).

            . . . Without an apportionment statute that applies to
      an award of permanent total disability benefits, there is no
      basis for the agency to apportion the award. Therefore, the
      agency was correct when it refused to apportion Davis’s
      permanent total disability benefits.

Davis, 769 N.W.2d at 184–85 (citation omitted).

      We see no reason to revisit our conclusion in Davis that permanent

total disability benefits are not subject to apportionment under section

85.34(7). The plain language of the statute supports this conclusion.

      Nonetheless, Swift argues that Davis is not dispositive because

Swift is not contending that Ochoa’s permanent disability benefits should

be apportioned under section 85.34(7). Swift instead asks us to interpret

and apply section 85.34 as a bar to concurrent permanent partial and

total disability awards. This contention at least arguably was not raised

or considered in Davis.

      Swift maintains that once an employee is permanently totally

disabled, such an employee can no longer be partially disabled in the

eyes of the law and can no longer receive permanent partial disability

benefits.    Notably, the commissioner’s decision here results in Ochoa
                                    12

receiving $955.62 weekly in disability benefits for over six years, at which

point the permanent partial disability benefits would stop and she would

receive only the permanent total disability benefits. During that six-year-

plus period of time, Ochoa would receive considerably more in disability

benefits than the $680 per week she had previously been paid for

working.

      More particularly, Swift contends that section 85.34(3)(b) prohibits

Ochoa from receiving overlapping benefits for a permanent partial and

permanent total disability. This subsection, which relates to permanent

total disability, provides,

      Such compensation shall be in addition to the benefits
      provided in sections 85.27 and 85.28. No compensation
      shall be payable under this subsection for any injury for
      which compensation is payable under subsection 2 of this
      section. In the event compensation has been paid to any
      person under any provision of this chapter, chapter 85A or
      chapter 85B for the same injury producing a total permanent
      disability, any such amounts so paid shall be deducted from
      the total amount of compensation payable for such
      permanent total disability.

Iowa Code § 85.34(3)(b) (2015).

      Swift insists the last two sentences in the quoted paragraph mean

a claimant cannot be compensated for more than a one hundred percent

permanent disability at any given time.          According to Swift, the

commissioner’s award in this case violates this provision because it

effectively treats Ochoa as more than one hundred percent permanently

disabled from December 15, 2011, the date when compensation began

for Ochoa’s permanent total disability, to February 27, 2018, the date

when compensation will end for Ochoa’s permanent partial disability.

Swift contends this duplication of benefits is both illogical and prohibited

by the statute.
                                      13

      Ochoa, on the other hand, argues that the language of section

85.34(3)(b) only prohibits overlapping permanent partial and permanent

total disability benefits relating to the “same injury.”        Because the

commissioner found that Ochoa had sustained two separate and distinct

cumulative      injuries—nearly    ten     months   apart—the     statute   is

inapplicable in her view.

      As we have recently recognized,

             When interpreting the statutory provisions contained
      in chapter 85 of the Iowa Code, our goal is to determine and
      effectuate the legislature’s intent. To determine legislative
      intent, we look to the language chosen by the legislature and
      not what the legislature might have said. Absent a statutory
      definition, we consider statutory terms in the context in
      which they appear and give each its ordinary and common
      meaning.

Ramirez-Trujillo, 878 N.W.2d at 770 (citations omitted).           “We also

consider the legislative history of a statute, including prior enactments,

when ascertaining legislative intent.”        Evenson, 881 N.W.2d at 367

(quoting Branstad v. State ex rel. Nat. Res. Comm’n, 871 N.W.2d 291, 295

(Iowa 2015)). Finally, we may consider “the statute’s ‘subject matter, the

object sought to be accomplished, the purpose to be served, underlying

policies, remedies provided, and the consequences of the various
interpretations.’ ” Id. (quoting Branstad, 871 N.W.2d at 295).

      Section      85.34(3)(b)    prohibits   permanent   total     disability

compensation for “any injury for which compensation is payable” as a

permanent partial disability. Iowa Code § 85.34(3)(b). Thus, the statute

allows an employer to deduct compensation payable to any person under

chapter 85 “for the same injury producing a total permanent disability.”

Id.

      We agree with Ochoa that an employee’s injury limits the scope of

this subsection.    “Injury” is a familiar term in workers’ compensation.
                                        14

See Almquist v. Shenandoah Nurseries, Inc., 218 Iowa 724, 730, 254 N.W.
35, 38 (1934). An “injury” may occur because of a “traumatic or other

hurt or damage to the health or body of an employee.” Id. at 732, 254

N.W. at 39. An injury may also occur gradually under the “cumulative

injury rule” “when the claimant, as a reasonable person, would be plainly

aware . . . that he or she suffers from a condition or injury.” Herrera v.

IBP, Inc., 633 N.W.2d 284, 288 (Iowa 2001); see also McKeever Custom

Cabinets v. Smith, 379 N.W.2d 368, 373–74 (Iowa 1985). In either case,

our precedents make relatively clear when a discrete “injury” occurs.

      Thus, the use of the singular “injury” in section 85.34(3)(b)

becomes important.       So worded, this section prohibits an overlapping

award of permanent total disability benefits for an injury only if that

injury is already the basis for permanent partial disability benefits. In

the event that “same injury” produces a permanent total disability, the

employer is entitled to offset any permanent partial disability benefits.

      It is true that the second sentence of Iowa Code section 85.34(3),

which refers to “any injury” without using the term “same injury,” might

be ambiguous if the third sentence didn’t exist.          But there is a third

sentence.    That sentence elaborates on the second sentence by

explaining how the bar on double compensation is to be carried out. And

it allows the deduction of benefits only when the “same injury” is

involved. See Ramirez-Trujillo, 878 N.W.2d at 770 (recognizing that “[w]e

assess the statute in its entirety rather than isolated words or phrases”).

      The   historical    origin   of   this   language   also   supports   an

interpretation limiting it to same-injury situations. When the legislature

established our system of workers’ compensation law over 100 years ago,

it placed provisions related to permanent partial and permanent total

disability within the same section. See Iowa Code § 2477-m9(i)–(j) (Supp.
                                    15

1913); see generally Warren Props., 864 N.W.2d at 311–14 (discussing

thoroughly the history of Iowa workers’ compensation law). However, the

subsection governing permanent total disability made no reference to

permanent partial disabilities, and vice versa.   See Iowa Code § 2477-

m9(i)–(j).   Significantly, apportionment was covered in a separate

subsection, which said,

       In computing the compensation to be paid to any employe[e]
       who, before the accident for which he claims compensation,
       was disabled and drawing compensation under the terms of
       this act, the compensation for each subsequent injury shall
       be apportioned according to the proportion of incapacity and
       disability caused by the respective injuries which he may
       have suffered.

Id. § 2477-m15(h).

       In 1924, the general assembly split the provisions related to

permanent partial and permanent total disability into separate sections.

See 1924 Iowa Acts Ex.-Unpub. ch. 28, §§ 33–34 (codified at Iowa Code

§§ 1395–1396 (1924), later renumbered at §§ 85.34–.35 (1946)).        The

foregoing provision on apportionment remained unchanged.         Id. § 35
(codified at Iowa Code § 1397(8) (1924)).

       In 1959, the legislature again revised the law. See 1959 Iowa Acts

ch. 103.     The existing section 85.34 relating to permanent partial

disabilities and section 85.35 relating to permanent total disability were

repealed and replaced with a single section, adopting a format similar to

the original 1913 approach. Id. § 6. An accompanying bill explanation

distilled the reasoning behind the move: “Clarification of the law is

accomplished by placing total permanent disabilities and partial

permanent disabilities in the same section where they belong.” H.F. 690,

58th G.A., 1st Sess. Explanation (Iowa 1959). Once again, the legislature
                                     16

did not alter the law relating to apportionment. See 1959 Iowa Acts ch.

103; see also Iowa Code § 85.36(8) (1962).

        However, in 1959, the legislature did add language allowing

reduction of benefits in the following instance:

        In the event compensation has been paid to any person
        under any provision of this chapter . . . of the Code, for the
        same injury producing a total permanent disability, any
        such amounts so paid shall be deducted from the total
        amount of compensation payable for such permanent total
        disability.

1959 Iowa Acts ch. 103, § 6 (codified at Iowa Code § 85.34(3)).          This

language has not changed significantly since.

        Accordingly, in the wake of the 1959 amendment, there were two

provisions addressing the problem of overlapping benefits. One provision

in Iowa Code section 85.34(3) required offset of benefits for the same

injury, and the other in section 85.36 required apportionment of benefits

for successive injuries where benefits for the prior injury were still being

paid.

        There is no reason to believe that section 85.34(3) was ever

designed to avoid overlapping benefits for separate injuries. In fact, the

legislature in 1959 left untouched section 85.36, which already governed

the topic of successive or subsequent injuries. See Warren Props., 864
N.W.2d at 317; see also Iowa Code § 4.6 (2015) (providing that we may

consider “[t]he circumstances under which the statute was enacted”);

Rhoades v. State, 880 N.W.2d 431, 446 (Iowa 2016) (stating that “we

ordinarily assume when a legislature enacts statutes it is aware of the

state of the law”).
                                           17

       Our     caselaw    has    discussed      what     is    known     as    the   “full-

responsibility rule.” 1     We first used this term in a 1978 case.                   See

Anderson v. Second Injury Fund, 262 N.W.2d 789, 791 (Iowa 1978). We

discussed the rule in more depth in Celotex Corp. v. Auten, 541 N.W.2d
252, 254–56 (Iowa 1995).             The full-responsibility rule provides, “Apart

from statute, in a situation of two successive work-related injuries, ‘the

employer is generally held liable for the entire disability resulting from

the combination of the prior disability and the present injury.’ ” Id. at

254 (quoting 2 Arthur Larson, The Law of Workmen’s Compensation

§ 59.00, at 10-492.329 (1994)).            We have recognized that the rule is

“actually     another    way    of    describing   our        general   rule   governing

apportionment of disability in workers’ compensation proceedings.

Absent a statute, we generally do not apportion the disability of two

successive work-related injuries.”          Excel Corp. v. Smithart, 654 N.W.2d
891, 897 (Iowa 2002) (citation omitted), superseded by statute, 2004

Iowa Acts 1st Extraordinary Sess. ch. 1001, § 12, as recognized in

Warren Props., 864 N.W.2d at 320. Again: “[I]f two separate injuries are

established or if two separate cumulative injuries are established,

compensation is based on the existence of the two separate disabilities,

both of which are recoverable under the full-responsibility rule, unless

otherwise provided by statute.” Id. at 898.

       As we have already noted, beginning in 1959, the Iowa Code

recognized two kinds of exceptions to the full-responsibility rule.                   One

required apportionment of benefits when the employee was already

“disabled and drawing compensation under the provisions of this

       1Our recent decision in Roberts Dairy v. Billick contains a detailed discussion of
this rule and the pre-2004 law. See 861 N.W.2d 814, 818–19 (Iowa 2015). We
commend it to the reader.
                                          18

chapter” for another injury. See Iowa Code § 85.36(9)(c) (2003) (originally

codified at Iowa Code § 2477-m15(h) (Supp. 1913)). This apportionment

statute reflected “the apparent judgment of our legislature that the

worker loses his or her entitlement to two separate compensable

disabilities and may only recover compensation of the total disability as a

result of both injuries.” Excel Corp., 654 N.W.2d at 899; see Mycogen

Seeds, 686 N.W.2d at 466 (recognizing that the intent of section

85.36(9)(c) was to “prevent overlapping or stacking of disabilities”). And

it came into effect whether the second injury had resulted in partial or in

total disability.     Thus, in Mycogen Seeds, we concluded that this

apportionment statute applied when a worker sustained a permanent

partial disability of forty percent caused by one injury, and then during

the period of benefits sustained a permanent total disability caused by a

second injury. Id. at 467.

       The other exception to full responsibility was the situation covered

by Iowa Code section 85.34(3)(b), as enacted in 1959.             See Iowa Code

§ 85.34(3) (2003) (originally codified at Iowa Code § 85.34(3) (1962)).

When an employee had already received permanent partial disability

benefits for an injury, and then qualified for permanent total disability

benefits for the same injury, a deduction was required.

       Then came the special session of the Iowa legislature in 2004. In

that   session,     the   general    assembly   repealed   Iowa   Code   section

85.36(9)(c). See 2004 Iowa Acts 1st Extraordinary Sess. ch. 1001, § 12.

Although it appears from our precedents that this former provision likely

would have required apportionment here, the legislature replaced it with

section 85.34(7)(b). See id. § 11; see also Roberts Dairy, 861 N.W.2d at

819 n.1 (discussing apportionment of disability from successive injuries

under section 85.36(9)(c)).         And as noted, section 85.34(7)(b) does not
                                    19

apply to permanent total disability benefits. See Davis, 769 N.W.2d at

185   (“Permanent    total   disability   benefits   are   not    subject   to

apportionment under section 85.34(7).”).

      Swift argues that section 85.34(3)(b) should fill in the gap and

allow an offset here.   But apart from the difficulties presented by the

actual text of section 85.34(3)(b), this argument requires us to assume

that a provision the legislature opted not to change in 2004 should take

on a different role than it had before 2004.         See Celotex Corp., 541
N.W.2d at 256 (characterizing section 85.34(3) as providing that the

“employer [is] entitled to credit for permanent partial disability payments

made where employee sustains permanent partial disability and

permanent total disability arising from same injury”).           Normally, we

follow the opposite presumption—namely, that when the legislature

amends a statute and leaves some of it unchanged, the unchanged

provision retains its prior meaning. See Jenkins v. Furgeson, 212 Iowa
640, 644–45, 233 N.W. 741, 743 (1930) (“The Legislature having

exercised the right of substitution in certain instances, the inference

must be that, on other questions not specified, no substitution was

intended.”).

      Here, the commissioner found that Ochoa suffered two cumulative

injuries—one on February 24, 2011, and another on December 15, 2011.

The commissioner determined that Ochoa’s first injury resulted in

permanent partial disability and the second in permanent total disability.

Thus, although Ochoa was already entitled to compensation for a

permanent partial disability at the time of her permanent total disability,

the disabilities were caused by separate and successive injuries.           Cf.

Excel Corp., 654 N.W.2d at 899 (noting that “compensation awards are

made retroactive to the date of injury”). Section 85.34(3)(b), on its face,
                                           20

does not prohibit Ochoa from drawing compensation for permanent

partial disability and permanent total disability concurrently, so long as

the benefit awards do not arise from the same injury.

      Thus, at the end of the day, Swift’s argument is simply that the

legislature would not have intended an employee who sustains

successive injuries while working for the same employer to receive

simultaneous     benefits    for    both    partial   disability   and     permanent

disability.   Swift adds that it is incongruous for someone to be both

partially disabled and totally disabled in the eyes of the law at the same

time. And even Ochoa’s counsel at oral argument could not explain why

the legislature in 2004 would have wanted apportionment of benefits to

occur for two partial disabilities but not for a partial disability followed

by a total disability. The same logic seems to apply in both cases.

      But our job is to follow what the legislature actually drafted in

2004, not what it might have wanted to draft.               As the commissioner

correctly observed, Swift’s position is at best a “policy argument,”

because the legislature in 2004 removed the provision that could have

prevented this double recovery from happening and replaced it with a

provision that does not apply to permanent total disability.

      Swift   notes   that    the    legislature      incorporated   the    following

statement of legislative intent into the 2004 amendment: “The general

assembly intends that an employer shall fully compensate all of an

injured employee’s disability that is caused by work-related injuries with

the employer without compensating the same disability more than once.”

2004 Iowa Acts 1st Extraordinary Sess. ch. 1001, § 20.                       Yet the

legislature also said that “[t]his division does not alter . . . benefits for

permanent total disability under section 85.34, subsection 3 . . . or

change existing law in any way that is not expressly provided in this
                                    21

division.” Id. And the legislature added, “It is the intent of the general

assembly that this division of this Act will prevent all double recoveries

and all double reductions in workers’ compensation benefits for

permanent partial disability.”   Id. (emphasis added).     These swirling

cross-breezes in a statement of intent cannot steer us in a different

direction from the prevailing current of actual statutory language.

      IV. Conclusion.

      For the reasons stated, we affirm the decision of the court of

appeals and the judgment of the district court.

      AFFIRMED.

      All justices concur except Cady, C.J., who takes no part.